Citation Nr: 0532439	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
scoliosis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served in the Merchant Marines and had recognized 
active duty on 12 different voyages between October 1942 and 
August 1945 that were as follows: October 22, 1942, to 
November 10, 1942; November 24,1942 to January 6, 1943; 
January 18, 1943 to February 6, 1943; February 7, 1943 to 
March 8, 1943; April 2, 1943 to May 9, 1943; June 7,1943 to 
July 6, 1943; March 29, 1944 to September 11, 1944; October 
16, 1944 to December 24, 1944; January 23, 1945 to April 9, 
1945; May 26, 1945 to July 16, 1945; July 31, 1945 to August 
6, 1945; and August 7, 1945 to August 15, 1945.

Effective January 19, 1988, service as an American Merchant 
Marine in ocean going service from December 7, 1941, to 
August 15, 1945, was recognized by the VA as active military 
service certified as such under Section 401 of Public Law 95-
202.  38 C.F.R. § 3.7(x)(15) (2005).  The Board notes that on 
August 11, 1999, the Secretary of the Air Force, acting as 
Executive Agent of the Secretary of Defense, determined that 
the service of the group known as "American Merchant Marine 
Mariners Who Were in Active Ocean-Going Service" during the 
period of August 15, 1945 to December 31, 1946, shall not be 
considered "active duty" under the provisions of Public Law 
95-202 for the purposes of all laws administered by VA.  64 
Fed. Reg. 48,146 (Sept. 2, 1999).

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied reopening 
the veteran's claims seeking entitlement to service 
connection for scoliosis and degenerative joint disease.  In 
an August 2000 decision, the Board determined that new and 
material evidence sufficient to reopen claims for entitlement 
to service connection for scoliosis and degenerative joint 
disease of the lumbar spine had not been received.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  An unopposed 
February 2001 Appellee's Motion for Remand and to Stay 
Proceedings asked that the matter be remanded to the Board so 
that both claims could be readjudicated consistent with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  By a 
June 2001 Order, the Court granted this motion, vacated the 
August 2000 Board decision, and remanded the case to the 
Board for readjudication and disposition consistent with the 
motion.  

In a May 2002 decision, the Board, considering the notice and 
duty to assist provisions of the VCAA, determined that new 
and material evidence sufficient to reopen claims for 
entitlement to service connection for scoliosis and 
degenerative joint disease of the lumbar spine had not been 
received.  The appellant appealed this decision to the Court.  
In a January 2003 Joint Motion for Remand and to Stay 
Proceedings (Joint Motion), the parties asked that the matter 
be remanded to the Board so that it could provide adequate 
reasons or bases to support its conclusion that VA had 
provided adequate notice of the information and evidence 
necessary to substantiate the appellant's claims in 
compliance with the notice provisions of the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
By an April 2003 Order, the Court granted the Joint Motion, 
vacated the May 2002 Board decision, and remanded the case to 
the Board for readjudication and disposition consistent with 
the Joint Motion.  

In September 2003, the Board remanded the case for 
development consistent with the Joint Motion.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  VA has adequately assisted and notified the veteran of 
the evidence necessary to substantiate, and equitably dispose 
of, the issues on appeal.

2.  In a December 1996 decision, the Board denied entitlement 
to service connection for scoliosis.  The veteran appealed 
that determination to the Court but, in an October 1997 
Order, the Court dismissed the appeal because the veteran had 
submitted notification of his desire to withdraw his appeal.

3.  In March 1997, the RO denied entitlement to service 
connection for degenerative changes of the lumbar spine.  The 
veteran was notified of his procedural and appellate rights 
on March 26, 1997; however, correspondence which might be 
reasonably construed as a notice of disagreement (NOD) was 
not received within the subsequent one-year period.

4.  Evidence added to the record since the December 1996 
Board decision and the March 1997 RO rating decision is 
cumulative in nature or irrelevant and is not, either by 
itself or in connection with evidence already of record, so 
significant that it must be considered to decide fairly the 
merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision, denying entitlement to 
service connection for scoliosis, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  The March 1997 rating decision, denying entitlement to 
service connection for degenerative changes of the lumbar 
spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).

3.  New and material evidence has not been received since the 
December 1996 Board decision and the March 1997 rating 
decision to reopen the veteran's claims for entitlement to 
service connection for scoliosis and degenerative changes of 
the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126.  It is applicable to all claims for VA benefits, to 
include claims to reopen.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  
 
The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2005)).  Because the veteran's request 
to reopen the previously denied claims of service connection 
for scoliosis and degenerative joint disease was received 
before August 29, 2001, these regulatory provisions do not 
apply.  The VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
Even so the Board notes that, in compliance with the 
September 2003 Board remand, VA sent the veteran two VCAA 
letters, asked him to identify healthcare providers, obtained 
and associated private and VA treatment records with the 
claims file, readjudicated the issues on appeal, and issued a 
supplemental statement of the case (SSOC) in July 2005.  
Moreover, the December 1996 Board decision observed that the 
RO had provided the veteran more assistance than required by 
law and noted that a July 1995 VA medical opinion had found 
the veteran's degenerative changes or scoliosis were not more 
likely than not related to his claimed injury during active 
service.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's September 2003 remand 
with regard to the issues discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

The veteran's representative argues the case should be 
remanded to the RO, in essence, for de novo adjudication of 
the issues of entitlement to service connection and, in a May 
2002 informal brief, the representative claimed section 7 of 
the VCAA and a February 2001 VA General Counsel Precedent 
Opinion, VAOGCPREC 3-2001, were pertinent to the matters on 
appeal and required that the case be returned to the RO.  The 
Board notes that section 7 of the VCAA provides, in essence, 
that upon proper motion readjudication applies for rating 
decisions, which became final during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
VCAA and which were issued because the claim was not well 
grounded.  The Board finds, however, that VAOGCPREC 3-2001 
and section 7(b) of the VCAA are inapplicable in this case 
because the denial of the veteran's claim for entitlement to 
service connection for scoliosis became final in October 
1997, when the Court dismissed his appeal and that the denial 
of his claim for entitlement to service connection for 
degenerative changes of the lumbar spine became final in 
March 1998, because he did not submit correspondence that 
could reasonably be construed as an NOD with the March 1997 
rating decision.

In the May 2002 informal brief, the veteran's representative 
also claimed additional development was required to obtain 
copies of logbooks of other ships on which the veteran served 
from 1942 to 1945.  The Court has held that VA had a duty to 
assist a veteran in obtaining records when placed on notice 
that relevant medical records existed.  See Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).  Here, the veteran has 
reported, including in a December 1991 statement and at his 
February 1994 personal hearing, that he did not receive 
medical treatment for a back disorder until many years, 
approximately 40, after his claimed in-service injury.  The 
evidence of record shows the veteran has never indicated he 
received medical treatment for his back disorder during 
active service or that other ship records would, other than 
by speculation to coincidental events, show he injured his 
back or that he received any treatment for a back disorder.  
Even the veteran, in an April 2005 statement indicated that 
the U. S. Public Health Hospital in Seattle closed down more 
than 10 years ago and that he had no knowledge of where the 
records were.  In an October 1991 response, the Pacific 
Medical Center indicated that neither records from 1942 to 
1948 nor microfilm could be found after a thorough search of 
the archives.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  As the veteran has not identified the existence of 
any specific medical records pertinent to his claims that 
might still be available and that are not already associated 
with the record, the Board finds the RO adequately assisted 
him in the development of the claims and that an additional 
search for records would be futile and is, therefore, not 
warranted.  While the veteran's representative contends, in 
essence, that additional development is warranted because of 
the veteran's age and the possibility that he had forgotten 
about pertinent records or events, the Board finds this 
contention is inconsistent with the veteran's actual 
statements and is too speculative to justify further delay 
before appellate review of his claims.  Based upon the 
evidence of record, the Board must conclude that there is no 
reasonable possibility that the additional development 
requested by the representative would result in the 
acquisition of competent evidence pertinent to the matters on 
appeal.

Moreover, correspondence from the National Archives and 
Records Administration (NARA) dated in June 1990, indicates 
the veteran had been provided copies of the logbooks of 5 out 
of 6 ships for which he had requested information but that 
his name had not been included on the crew lists for the SS 
Denali for the period from November 1942 to March 1944.  
Similarly, in a January 1993 response, NARA indicated that 
they had found two logbooks for the SS Kohala, which paid off 
in Portland, Oregon; however, the veteran's name was not 
listed among the crew members.  Therefore, the Board finds 
the veteran has or has had in his possession the records his 
representative believes should be obtained, that he has not 
submitted them as evidence in support of his claims, and that 
additional development as to this matter is not warranted.  
The duty to assist is not a one-way street and a claimant 
cannot passively wait for assistance in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In an October 2005 informal brief, the veteran's 
representative contends that VA failed to consider and apply 
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Mattern v. West, 12 Vet. 
App. 222 (1997), and Savage v. Gober, 10 Vet. App. 448 (1997) 
and to provide specific "reasons and bases" as required by 
38 U.S.C.A. § 5104 in response to the evidence provided with 
the veteran's claims to reopen.  In addition, the 
representative also alleges that VA failed to consider and 
apply the presumptions of soundness and aggravation provided 
by 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. 
Principi, 16 Vet. App. 547 (2002); and VAOPGCPREC 3-2003.  
The Board observes that, under appropriate circumstances, an 
intervening change in applicable law may entitle a veteran to 
receive consideration of a claim de novo, or as a "new" 
claim, even though the claim is based on essentially the same 
facts as those in a previously adjudicated claim.  Routen v. 
West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 
283, 288-89 (1993).   However, none of the above is new law, 
but instead are merely interpretations of existing law.  As 
the General Counsel noted the Court indicated in Cotant, that 
38 C.F.R. § 3.304(b) (2002) appeared to be in conflict with 
38 U.S.C.A. § 1111 and the General Counsel determined that 
section § 3.304(b) was invalid; however, while doing so the 
General Counsel observed that 38 U.S.C.A. § 1111 had remained 
unchanged.  

In the Federal Register notice recently amending 38 C.F.R. 
§ 3.304(b) (2005), VA noted that the amendment reflects a 
change in VA's interpretation of the statute governing the 
presumption of sound condition based on VAOPGCPREC 3-2003 and 
the decision in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  See 70 Fed. Reg. 23,027-29 (May 4, 2005).  As in his 
earlier claims, the veteran maintains that he injured his 
back due to encountering high seas/bad weather offshore 
Alaska, not because of combat with the enemy, therefore 
38 U.S.C.A. § 1154(a) would not apply.  But for all of the 
above to be applicable to the veteran's claims, the Board 
first must find that the veteran has submitted new and 
material evidence to reopen his claims.  In the absence of 
new and material evidence, VA is not required to perform a de 
novo review, which is what his representative is proposing.  
In light of the Board's determination that the veteran has 
failed to submit such evidence, the Board need not address 
these contentions any further, since they would apply only if 
the claims were reopened.  Finally, the Board finds that the 
holding in Kowalski is not on point here, as the private 
physician's statement referred to by the representative is 
only a clarification of the physician's 1990 statement 
submitted to VA, indicating that he did not believe that the 
veteran's back disorders were directly the result of injuries 
caused by his service, and thus is not new and material 
evidence.

The Board further finds that the VCAA changes to section 5107 
are not relevant to the issues on appeal because neither the 
prior, nor revised, versions of that section may be read as 
in conflict or superceding the specific provisions of section 
5108.  There is also sufficient evidence in this case to 
demonstrate that the preponderance of the evidence was 
against the veteran's previous claims such that consideration 
of the benefit of the doubt rule is not warranted.  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183.  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 7-2004.  Usually, 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although content complying VCAA notice was not provided to 
the appellant at the time of the initial adjudication, the 
appellant has not been prejudiced thereby.  The Board 
acknowledges that the May and September 2004 VCAA letters 
failed to notify the appellant of what would qualify as new 
and material evidence sufficient to reopen his claims for 
service connection under the regulations effective before 
August 29, 2001, but these letters did inform him of what was 
needed to substantiate his claims for service connection, 
what VA would do, and what he should do.  The record shows 
that the December 1996 Board decision thoroughly informed the 
veteran and his representative of the applicable VA law 
concerning service connection and that they were specifically 
informed that the claim for entitlement to service connection 
for scoliosis failed because no competent medical evidence 
linking the current disability to service had been submitted.  

In addition, in a March 1997 rating decision, the veteran and 
his representative were notified that the evidence of record 
was not sufficient to establish a relationship between the 
current degenerative changes of the lumbar spine and any 
disease or injury during military service.  In the May 1998 
rating decision, the February 1999 statement of the case 
(SOC) issued in March 1999, and the August 2000 and May 2002 
Board decisions notified the veteran and his representative 
of the evidence necessary to substantiate an application to 
reopen a previously denied claim that had become final.  The 
1999 SOC specifically explained to the appellant what type of 
evidence would be considered new and material sufficient to 
reopen and establish service connection for the claimed 
disorders.  As noted above, opportunities for the veteran to 
submit additional evidence and argument were provided in 
letters to the appellant dated in November 2001 and July 
2005.  

The 2004 VCAA letters, the initial rating decision, the SOC, 
two Board decisions (August 2000 and May 2002), a Board 
remand, an SSOC, and their cover letters, provided the 
appellant with adequate notice and ample opportunity to 
respond before the case was recertified to the Board for 
further appellate consideration.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims; thus substantially complying with 
the Joint Motion's instructions.  See Mayfield, 19 Vet. App. 
at 123-29.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  Id. (holding timing-of-notice error not prejudicial 
where fairness of adjudication was unaffected because 
appellant was able to participate effectively in processing 
of claim); see also 38 U.S.C.A. § 7261(b)(2); see Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

A1l the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See one Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2004) (harmless 
error).  As such, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio, 16 Vet. App. at 187 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Given the foregoing, the 
Board also finds that VA has substantially complied with the 
Board's August 2004 remand with regard to the issue discussed 
in this decision.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims for entitlement to service connection for 
scoliosis and degenerative changes of the lumbar spine.  The 
requirement of submitting new and one and material evidence 
to reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

In September 1990, the RO denied entitlement to service 
connection for left knee fusion and corresponding scoliosis), 
noting that the evidence showed that the veteran's left knee 
disorder was incurred prior to service and that his scoliosis 
was congenital or developmental abnormality and not subject 
to service connection.  This decision was based on the 
appellant's service personnel records, showing that the 
veteran served in the Merchant Marines and had recognized 
active duty on 12 different voyages between October 1942 and 
August 1945; public health service medical records dated in 
July and August 1979, showing diagnoses of fused left knee 
and associated compensatory low back pain and scoliosis; the 
veteran's statements that his fused left knee and curved 
spine developed and were aggravated by the rolling and 
pounding of vessels during the early years of his career, 
1943 and 1945, and that he experienced back pain from 1942 to 
1980; and a July 1990 private physician's statement, noting 
that the veteran had a history of left knee fusion and that 
1987 x-rays showed scoliosis with diffuse degenerative 
changes.  

In a January 1991 NOD, the veteran contended that he did not 
have a back problem prior to service and that because he had 
spent 38 years working on ships there had to be aggravation 
of some kind.  Subsequently, in his March 1991 substantive 
appeal, the veteran claimed that the curvature or damage to 
his spine was a result of very bad weather during his service 
aboard the SS Kohala in Alaskan waters from April 2, 1943, to 
May 9, 1943 and that medical care was not available for his 
back pain because he was a merchant seaman.  In a December 
1991 statement, the veteran noted that he had reported the 
injury to his supervisor, E.W., who had suggested that he 
treat the disorder with hot towels and showers.  The veteran 
indicated that he self-treated his back disorder during the 
war and that it was 40 years later before he became aware of 
what had happened to his spine in April 1943.  In a March 
1993 statement, B. D. indicated that she had assisted the 
veteran in his search for E. W. but that they had been 
unsuccessful as E. W. was deceased.  In April 1993, the RO 
received correspondence in support of the veteran's claim, 
including a report of the SS Kohala's movements in 1942 and 
1943.  A January 1994 private medical record showed that an 
x-ray examination reflected diagnoses of degenerative changes 
and scoliosis with no significant change since July 1987.  

At a February 1994 RO hearing, the veteran reiterated his 
contention that he had incurred an injury to his back during 
active service in 1943; that there was no one on board ship 
to go to for treatment but that he had reported the incident 
to the chief steward, his supervisor; that his subsequent 
back pain had been intermittent and was aggravated whenever 
he was aboard ship in a storm; and that he had not filed an 
earlier claim for his disorder because his Merchant Marine 
service in World War II had not been recognized as active 
duty for VA benefits until 1988.

At a March 1994 VA examination, the veteran reported that he 
developed low back pain in 1943, as a result of the rolling 
and pounding of the ship; that he had not seen a physician at 
that time but instead used hot packs on his back; and that, 
since that time, he had experienced periodic low back pain, 
usually associated with heavy weather at sea.  The 
examination report reflected that a left knee injury at the 
age of twelve had resulted in the shortening of the veteran's 
left lower extremity, which, in turn, caused pelvic obliquity 
and lumbar scoliosis.  The diagnoses included lumbar 
spondylosis and lumbar scoliosis secondary to leg length 
inequality, right greater than left.  The examiner did not 
feel that the veteran's present low back disorders had been 
caused, on a more probable than not basis, by the 1943 
incident described by the veteran.  Instead the examiner 
opined that the veteran's low back disorders were related to 
the general wear and tear of the lumbar spine, as well as, 
scoliosis that developed secondary to the shortening of the 
veteran's left lower extremity.  In a July 1995 VA 
examination report, the same VA examiner diagnosed the 
veteran with left leg length inequality secondary to left 
knee arthrodesis, lumbar spondylosis, and thoracolumbar 
scoliosis.  The examiner added that the veteran had developed 
secondary compensatory scoliosis as a result of his leg 
length inequality and that, as a result of the scoliosis, 
through the years due to normal aging, wear, and tear, the 
veteran had developed degenerative changes to the lumbar 
spine.  The examiner clarified that the veteran's scoliosis 
was not in any way caused by any specific injury he may have 
sustained in the course of his work as a merchant seaman and 
that it could not be stated on a more probable than not basis 
that his degenerative changes or scoliosis of the lumbar 
spine were related to the 1943 incident.

In a December 1995 statement, the veteran described recent 
problems experienced with his back, and complained that he 
had been misinformed about medical technology at his RO 
hearing.  Based on the above evidence, in a December 1996 
decision, the Board affirmed the RO's denial of the veteran's 
claim for service connection for scoliosis as not well 
grounded because there was no competent medical evidence 
linking the veteran's back disorders to service.  In an 
October 1997 Order, the Court dismissed the veteran's appeal 
of the December 1996 Board decision after notification of the 
veteran's desire to withdraw his appeal.

In a March 1997 rating decision, the RO denied service 
connection for degenerative changes of the lumbar spine as 
not well grounded, noting that this issue had been raised by 
the veteran's representative in an earlier brief and had been 
referred for adjudication by the Board.  That decision 
revealed that the evidence of record demonstrated that the 
veteran's degenerative changes of the lumbar spine were due 
to his nonservice-connected scoliosis and normal aging, wear, 
and tear, not service.  The same month, the RO notified the 
veteran of his appellate rights.  In April 1997, the veteran 
submitted correspondence, indicating a general protest and 
describing events in his life.  In May 1997, he submitted a 
request for a Board hearing.  In February 1998, he submitted 
a statement from the same physician, who had given an opinion 
in July 1990, noting that it was new and material evidence.  
The Board has determined that the veteran's 1997 and 1998 
statements and the enclosed private physician's statement did 
not indicate that he wished to appeal the March 1997 rating 
decision and finds that such correspondence may not be 
reasonably construed as an NOD.  VA regulations provided that 
while special wording is not required an NOD must be in 
terms, which can be reasonably construed as a disagreement 
with a determination and a desire for appellate review.  See 
38 C.F.R. § 20.201 (1997).   

Since the appellant withdrew his appeal with regard to the 
December 1996 Board decision, it became final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  Similarly, 
since the veteran did not file an NOD with the March 1997 
rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2005); 38 C.F.R. § 20.1103 
(2005).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claims for service connection for scoliosis 
and degenerative changes of the lumbar spine has not been 
received.  

The evidence received into the record since the December 1996 
Board decision and the March 1997 rating decision includes: 
private and VA medical records, showing treatment for the 
claimed back disorders; a January 1998 private physician's 
statement, in which he opines that the veteran's lumbar 
scoliosis and degenerative joint disease were not believed to 
be directly the result of injuries during service but that 
the veteran's chronic low back pain was more likely than not 
related to his working on ships from 1943 to 1980, that no 
one incident could be attributed to his complaints, and that 
his pain was probably also related to his fused left knee, 
which existed prior to service; and various statements from 
the veteran and his representative in support of his 
reopening and granting his claims.  In statements submitted 
in support of the claims, the veteran and his representative 
reiterated his prior claim that he was entitled to service 
connection due to sustaining an injury to his back during a 
voyage on the SS Kohala in April 1943 in which cargo had also 
been damaged.  He claimed, in essence, that the records of 
damage to the cargo during that voyage substantiated his 
claim of having incurred an injury at that time.

Based upon a review of the record, the Board finds no new and 
material evidence has been submitted, which demonstrates that 
the veteran's present scoliosis or degenerative changes of 
the lumbar spine is due to an injury or disease incurred in 
or aggravated by active service.  The Board finds the January 
1998 private physician's statement is cumulative of the 
medical evidence previously considered and is, in fact, 
adverse to the veteran's claim.  The veteran's statements and 
opinions, as well as those of his representative, as to a 
relationship between his present back disorders and service 
are also cumulative of prior statements.

Although the veteran contends, in essence, that the January 
1998 private medical opinion should be interpreted as stating 
that aggravation of his chronic low back pain began in 1943 
due to his having worked on ships, the Board finds such an 
interpretation is out of context and is inconsistent with the 
physician's clear statement that the disorder was not 
directly the result of injuries caused by his service and 
that it developed over his career of many years.  In 
determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The United 
States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The majority of the evidence provided by the veteran is 
cumulative in nature and, as noted above, the new evidence is 
not relevant or probative to the issues on appeal.  The 
appellant's statements and those of his representative merely 
restate assertions previously made by the veteran and 
rejected in prior decisions.  As there still is no competent 
medical evidence showing that the veteran complained of, or 
was treated for, scoliosis or arthritis of the back in 
service or within on year after discharge from recognized 
service in 1945 in the newly received information, the Board 
determines that new and material evidence has not been 
received to reopen the veteran's claims.  The new medical 
records and physician's statement are cumulative in nature 
and the lay statements basically reiterate contentions 
previously reviewed and rejected in the prior determinations.  

As to the lay statements, the Board finds they are not 
material as such lay opinions are not probative as to the 
question of causation or diagnosis.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that laypersons are not competent to offer 
medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims for service connection for 
scoliosis and degenerative changes to the lumbar spine, the 
December 1996 Board decision and the March 1997 rating 
decision remain final.  Accordingly, the benefits sought on 
appeal must be denied.




ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for scoliosis is 
not reopened.  The appeal is denied.  

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for degenerative 
changes of the lumbar spine is not reopened.  The appeal is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


